Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Rose on February 24, 2022.

The application has been amended as follows: 

In the Specification:
[0068] With an HPES spring, the induction, compression and expansion strokes occur as normal as described above with regard to FIG. 2A and 2B during a fired working cycle. In the exhaust stroke of the fired working cycle, however, the exhaust valve 50 is not opened. As a result, high pressure combusted exhaust gas remains trapped within the chamber 40 and is not exhausted into the exhaust manifold 48. In the subsequent skipped working cycle, the intake valve 46 is deactivated so that no new air is inducted. Instead, the trapped exhaust gas is expanded in the intake stroke and then compressed in the compression stroke. Since there is no fresh air in the cylinder, and no fuel is typically injected, there is no combustion in the compression or expansion strokes. Instead, the trapped exhaust gas is again expanded in the expansion stroke and compressed in the exhaust stroke by maintaining the exhaust as the combusted gases cool and leak out of the chamber 40. 

In the Claims:
(Currently Amended) A method of operating an internal combustion engine of a vehicle, the method comprising:
ascertaining a cold start of the internal combustion engine; 
operating the internal combustion engine in a skip fire manner during the cold start such that some working cycles of cylinders of the internal combustion engine are fired while other working cycles of the cylinders are skipped; and 
for the skipped working cycles: 
(a) operating one or more of the cylinders as a Low Pressure Exhaust Springs (LPES) until an aftertreatment system fluidly coupled to the internal combustion engine has reached a light-off temperature; and 
(b) operating one or more of the cylinders as a High Pressure Exhaust Springs (HPES) after the aftertreatment system has reached the 

2.  (Currently Amended) The method of claim 1, further comprising continuing operation of the internal combustion engine in the skip fire manner after the temperature of the internal combustion engine has reached a 

3.  (Currently Amended) The method of claim 2, wherein operating the internal combustion engine in the skip fire manner further comprises operating skipped cylinders as one of the following:
(a) LPES; 

(c) an Air Spring (AS) 
(d) any combination of (a) through (c).

6.  (Currently Amended) The method of claim 1, wherein the internal combustion engine runs with a lean stoichiometric air/fuel ratio and the aftertreatment system includes at least one of the following:
(a) a Selective Catalytic Reduction (SCR) converter; 
(b) a Diesel Particulate Filter (DPF); or 
(c) a NOx trap.

9.  (Currently Amended) An engine controller for operating an internal combustion engine having a plurality of cylinders, the engine controller configured to: 
ascertain a cold start of the internal combustion engine; 
operate the internal combustion engine after the cold start such that some firing opportunities of the plurality of cylinders are fired while other firing opportunities of the plurality of cylinders are skipped; and 
for the firing opportunities that are skipped: 
(a) operate one or more of the plurality of cylinders as a first pneumatic cylinder spring 
(b) after the aftertreatment system has reached the threshold temperature, operate one or more of the plurality of cylinders as a second pneumatic cylinder spring a 


10. (Currently Amended) The engine controller of claim 9, wherein the first pneumatic cylinder spring 

11. (Currently Amended) The engine controller of claim 9, further configured to
(a) spark timing; 
(b) fuel injection timing; 
(c) fuel injection pattern; 
(d) fuel injected amount; 
(e) cam phase; 
(f) Exhaust Gas Recirculation (EGR) fraction; 
(g) throttle position; 
(h) boost level; 
(i) intake manifold absolute pressure; 
(j) compressor speed; 
(k) glow plug temperature; 
(l) any combination of (a) through (k).




13. (Currently Amended) The engine controller of claim 9, wherein the internal combustion engine is a Diesel compression-ignition engine and the aftertreatment system is a Diesel Oxidizing Catalyst (DOC) or a Selective Catalytic Reduction (SCR) 

15. (Currently Amended) The engine controller 

17. (Currently Amended) The method of claim 16, further comprising operating the cylinders of the internal combustion engine in a skip fire manner such that some firing opportunities of the cylinders are fired while other firing opportunities of the cylinders are skipped after the internal combustion engine has reach a 

19. (Currently Amended) The method of claim 16, wherein the internal combustion engine is a spark-ignition gasoline engine and the aftertreatment system is a three-way 

20. (Currently Amended) The method of claim 16, wherein the internal combustion engine is a Diesel compression-ignition engine and the aftertreatment system is a Diesel Oxidizing Catalyst (DOC) or a Selective Catalytic Reduction (SCR) 

21. (Currently Amended) The method 

23. (Currently Amended) A method of operating an internal combustion engine during a cold start such that (a) some skipped cylinder firing opportunities are operated as a first pneumatic cylinder spring 

24. (Currently Amended) The method of claim 23, wherein the first pneumatic cylinder spring 

25. (Currently Amended) The method of claim 23, wherein the second pneumatic cylinder spring 

26. (Currently Amended) The method of claim 23, further comprising adjusting one or more of the following when transitioning operation from the first pneumatic cylinder spring 
(a) spark timing; 
(b) fuel injection timing; 
(c) fuel injection pattern; 
(d) fuel injected amount; 

(f) Exhaust Gas Recirculation (EGR) fraction; 
(g) throttle position; 
(h) boost level; 
(i) intake manifold absolute pressure; 
(j) compressor speed; 
(k) glow plug temperature; 
(l) any combination of (a) through (k).

27. (Currently Amended) The method of claim 23, wherein the internal combustion engine is a spark-ignition gasoline engine and the aftertreatment system is a three-way 

28. (Currently Amended) The method of claim 23, wherein the internal combustion engine is a Diesel compression-ignition engine and the aftertreatment system is a Diesel Oxidizing Catalyst (DOC) or a Selective Catalytic Reduction (SCR) 

30. (Currently Amended) A method of operating a variable displacement internal combustion engine having a plurality of working chambers that operate on a working cycle, each working chamber having an intake valve and an exhaust valve that vents into an engine exhaust, the method comprising;
ascertaining a temperature of an aftertreatment system fluidly connected to the internal combustion engine exhaust; 
operating the internal combustion engine at less than its full displacement so that some working cycles are skipped; and 
choosing a pneumatic cylinder spring 

31. (Currently Amended) The method of claim 30, wherein the pneumatic cylinder spring 

32. (Currently Amended) The method of claim 30, wherein the pneumatic cylinder spring 

33. (Currently Amended) The method of claim 30, wherein the 

40. (Currently Amended) The method of claim 38, wherein the uncombusted hydrocarbons are delivered to the aftertreatment system by opening the intake and exhaust valves of a cylinder during at least some of the skipped working cycles, while injecting fuel into the cylinder late in a 

41. (Currently Amended) A method of operating a variable displacement internal combustion engine having a plurality of working chambers in an engine block, each working chamber having an intake valve and an exhaust valve, comprising; 
ascertaining a temperature of the engine block; 
operating the internal combustion engine at less than its full displacement so that some of the working cycles are skipped; and 
choosing a pneumatic cylinder spring 

42. (Currently Amended) The method of claim 41, wherein the pneumatic cylinder spring 

43. (Currently Amended) The method of claim 41, wherein the pneumatic cylinder spring 

44. (Currently Amended) The method of claim 41, wherein the 

47. (Currently Amended) The method of claim 41, wherein the temperature of the engine block is raised following a cold start of the internal combustion engine by operating at least some of the skipped working cycles with the pneumatic spring 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest pieces of prior art are U.S. Patent Application Publication No. 2015/0136082 A1 to Younkins et al. and U.S. Patent Application Publication No. 2018/0266347 A1 to Fuschetto et al.  
Regarding claim 1, Younkins discloses a method of operating an internal combustion engine (112) of a vehicle, the method comprising ascertaining a cold start of the internal combustion engine (112) (paragraphs [0024] and [0033]); operating the internal combustion engine (112) in a skip fire 
Younkins discloses the claimed invention except for operating one or more of the cylinders as a Low Pressure Exhaust Springs (LPES) until an aftertreatment system fluidly coupled to the internal combustion engine has reached a light-off temperature; and (b) operating one or more of the cylinders as a High Pressure Exhaust Springs (HPES) after the aftertreatment has reached the light-off temperature.
Fuschetto is directed to a skip fire controlled engine.  Fuschetto specifically discloses operating an engine under skip fire control, and that the skip fire control modes include operating cylinders as Low Pressure Exhaust Springs, High Pressure Exhaust Springs, and Air Springs (paragraphs [0009] and [0035] – [0044]).  Fuschetto further discloses operating the under the various skip fire control modes to improve noise, vibration, harshness and fuel economy (paragraphs [0008] – [0010]).
However, although Fuschetto does disclose the use of Low Pressure Exhaust Springs and High Pressure Exhaust Springs as skip fire modes, Fuschetto does not disclose using either of the Low Pressure Exhaust Springs and High Pressure Exhaust Springs to affect the temperature of an aftertreatment system.  Further, Fuschetto does not disclose selecting one of such skip fire modes to operate the engine based on the temperature of the aftertreatment system.  As Fuschetto does not disclose any relationship between the use of Low Pressure Exhaust Springs and High Pressure Exhaust Springs modes and the temperature of an aftertreatment system, one of skill in the art would not be motivated to modify Younkins to include operating one or more of the cylinders as a Low Pressure 
Independent claim 9 is allowable for the reasons set forth above regarding claim 1 because none of the cited references either alone or in combination disclose operating one or more of the plurality of cylinders as a first pneumatic cylinder spring until an aftertreatment system fluidly coupled to receive exhaust gases from the internal combustion engine has reached a threshold temperature; and after the aftertreatment system has reached the threshold temperature, operate one or more of the plurality of cylinders as a second pneumatic cylinder spring until the internal combustion engine reaches a warm operating temperature, wherein the first pneumatic cylinder spring is different than the second pneumatic cylinder spring.
Similarly, independent claim 16 is allowable for the reasons set forth above regarding claim 1 because none of the cited references either alone or in combination disclose operating cylinders of the internal combustion engine as Low Pressure Exhaust Springs (LPES) during first skipped firing opportunities until an aftertreatment system fluidly coupled to the internal combustion engine has reached a predetermined temperature; and operating the cylinders as High Pressure Exhaust Springs (HPES) during second skipped firing opportunities after the aftertreatment system has reached the predetermined temperature.
Independent claim 23 is allowable for the reasons set forth above regarding claim 1 because none of the cited references either alone or in combination disclose that some skipped cylinder firing opportunities are operated as a first pneumatic cylinder spring type until an aftertreatment system fluidly coupled to the internal combustion engine has reached a first threshold temperature and other 
Regarding independent claim 30, none of the cited references either alone or in combination disclose choosing a pneumatic cylinder spring type for the skipped working cycles based at least in part on the temperature of the aftertreatment system.
Independent claim 41 is allowable for the reasons set forth above regarding claim 1 because none of the cited references either alone or in combination disclose choosing a pneumatic cylinder spring type for the skipped working cycles based at least in part on the temperature of the engine block.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/JASON D SHANSKE/Primary Examiner, Art Unit 3746